DETAILED ACTION
In the Non-Final Rejection mailed 3/24/2021, claims 1-13 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 9/24/2021 has been entered:
Claims 1 and 5-13 are active.
Claims 2-4 are cancelled.
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the inner barrel liner of Tertin is only used for bullets and therefore fails to disclose the limitation of “the inner tube allowing a tubular arrow type projectile to be loaded or allowing passage for an internal bullet type projectile”, the examiner respectfully disagrees. 
First, the claim is worded such that the limitation would be satisfied if only one of (a) “the inner tube allowing a tubular arrow type projectile to be loaded” and (b) “the inner tube allowing passage for an internal bullet type projectile” is satisfied. As admitted by applicant, the inner barrel liner of Tertin is used for bullets, and therefore satisfies the requirements of the claim limitation. 
Second, the limitation appears to be nothing more than an intended use. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham
In response to applicant’s argument that the combination of Tertin and McMillan fails to disclose the claimed plurality of outer grooves integrated into an outer lateral surface of the inner tube and distributed around a central axis of the inner tube in a helical configuration because the outer grooves of McMillan are in a different configuration and arranged for different purposes than those of applicant’s invention, the examiner respectfully disagrees. 
First, the examiner notes that the configuration of the plurality of outer grooves of McMillan may be helical, the same as claimed by applicant. McMillan states that the outside surface of sleeve (20) may include a plurality of flutes (27) which may be arranged in any number of different orientations including helical (col. 4 lines 30-34). Additionally, McMillan states that the lands of fluting (33) of barrel (30) are parallel with the grooves of fluting (27) of sleeve (20) and vice versa (col. 6 lines 26-30). As such, if the plurality of flutes (27) of the sleeve (20) are helical, then the plurality of flutes (33) of the barrel (30) must also be helical in order to satisfy the requirement disclosed by McMillan that the lands of the fluting (33) of the barrel (30) must be parallel with the grooves of the fluting (27) of the sleeve (20) and vice versa.
Second, the fact that Applicant uses the plurality of outer grooves for a different purpose than that which is disclosed in McMillan does not alter the conclusion that its use in a prior art device would be prima facie obvious for the purpose disclosed in the reference. In re Lintner, 173 USPQ 560.
Claim Objections
Claims 5 and 13 are objected to because of the following informalities:
Regarding claim 5, “a central axis” in line 6 should say “the central axis”.
Regarding claim 13, “module” in line 1 should say “modular”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tertin et al. (US 9796057), herein ‘Tertin’, and further in view of McMillan (US 10533820), herein ‘McMillan’.
Regarding claim 1, Tertin discloses a modular barrel assembly (Fig. 1; modular at least because barrel 12 is threadably attached to breech cap 16 and muzzle cap 18) comprising: 
an outer tube (14); 
an inner tube (12); and
a barrel-attachment body (16); 
wherein the outer tube and the inner tube each comprise a distal open end and a proximal open end (Fig. 1); 
wherein the inner tube traverses into the outer tube (Fig. 1); 
wherein the inner tube is concentrically positioned with the outer tube (Fig. 1);
wherein the inner tube allows a tubular arrow type projectile to be loaded or passage for an internal bullet type projectile (col. 1 lines 7-13; bullets are capable of being fired through inner barrel liner 12);

wherein the proximal open end of the inner tube is positioned external to the outer tube (Fig. 1); 
wherein the proximal open end of the inner tube and the proximal open end of the outer tube are offset from each other (Fig. 1); and 
wherein the proximal open end of the outer tube is laterally mounted to the proximal open end of the inner tube by the barrel-attachment body (Fig. 1).
Tertin does not expressly teach a plurality of outer grooves integrated into an outer lateral surface of the inner tube and distributed around a central axis of the inner tube in a helical configuration.
McMillan teaches a concentric barrel assembly (10) comprising an inner barrel (30) within an outer barrel (20), wherein the inner barrel includes grooves (33) on an outer surface thereof (Fig. 3A; col. 4 lines 54-62) arranged in a helical pattern (col. 4 lines 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of grooves as taught by McMillan on the outer surface of the inner barrel of Tertin in order to reduce the overall weight of the barrel assembly between 5% and 30% compared to a solid barrel of similar dimensions while providing a larger surface area that dissipates heat faster than a non-fluted surface (McMillan; col. 4 lines 59-62).
Regarding claims 5-6, the modified Tertin discloses a plurality of inner grooves (34) integrated into an inner lateral surface of the inner tube and distributed around the central axis of the inner tube in a helical configuration (Fig. 2; col. 1 lines 47-48).
Regarding claim 7, the modified the modified Tertin discloses a barrel-supporting tube (44 or alternatively 46) and a compressing mechanism (46 or alternatively 60); 
wherein the barrel-supporting tube is attached into the distal open end of the outer tube (Fig. 1; via 46);

wherein the distal open end of the inner tube traverses into the barrel-supporting tube (Fig. 1); and
wherein the inner tube is mounted into the barrel-supporting tube by the compressing mechanism (Figs. 1 and 4; via threaded section 60).
Regarding claim 11, the modified Tertin discloses wherein the compressing mechanism comprises a compression sleeve (46) laterally positioned around the inner tube (Fig. 1), adjacent to the distal open end of the inner tube (Fig. 1), and compressed between the inner tube and the barrel-supporting tube (Fig. 1).
Regarding claim 13, the modified Tertin discloses a lead dust collector (44, if barrel attachment body is interpreted as 46 and compressing mechanism is interpreted as 60) laterally attached to the barrel-supporting tube and concentrically positioned with the inner tube (Fig. 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tertin et al. (US 9796057) in view of McMillan (US 10533820) as applied to claim 7 above, and further in view of Horlock (US 6170477), herein referenced ‘Horlock’. 
Regarding claim 8, the modified Tertin does not expressly teach a plurality of vents traversing through the barrel-supporting tube and in fluid communication with the inner tube.
Horlock teaches a barrel assembly comprising an inner barrel (27) and an outer tube (21) separated by a barrel-supporting tube (32) in which is a discharge port (66) in communication with the inner barrel (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the barrel-supporting tube of the modified Tertin a discharge vent as taught by Horlock in order to expel discharge gases generated during firing from the barrel. By extension, it would have been obvious for there to be a plurality of such ports In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tertin et al. (US 9796057) in view of McMillan (US 10533820) as applied to claim 7 above, and further in view of Perry et al. (US 6494195), herein ‘Perry’.
Regarding claims 9-10, the modified Tertin does not expressly teach wherein the compressing mechanism comprises at least one first O-ring laterally positioned around the inner tube and pressed between the inner tube and the barrel-supporting tube and at least one second O-ring laterally positioned around the barrel-supporting tube and pressed between the barrel-supporting tube and the outer tube. 
Perry teaches a barrel assembly (Fig. 4D) comprising an inner barrel (350) and an outer barrel (404) as well as a barrel-supporting tube (402) and a compressing mechanism (360-362), wherein the compressing mechanism comprises a first O-ring (360) laterally positioned around the inner tube and pressed between the inner tube and the barrel-supporting tube (Fig. 4D) and a second O-ring (362) laterally positioned around the barrel-supporting tube and pressed between the barrel-supporting tube and the outer tube (Fig. 4D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the barrel assembly of the modified Tertin with first and second O-rings as taught by Perry in order to retain the tubes in place through frictional engagement while still permitting easy insertion and removal (Perry; col. 8 lines 8-16).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tertin et al. (US 9796057) in view of McMillan (US 10533820) as applied to claim 7 above, and further in view of Zonshine (US 8701326), herein referenced ‘Zonshine’.
Regarding claim 12, the modified Tertin discloses wherein the compressing mechanism comprises an annular body (Fig. 4) and a male-threading feature (60) laterally integrated into the annular body (Fig. 4), wherein the inner barrel traverses through the annular body (Fig. 1), but 
Zonshine teaches a barrel system (Figs. 10-12) comprising an outer tube (30) and an inner barrel (27) which mounted to a barrel-supporting tube (100) by a compressing mechanism (40), wherein the compressing mechanism comprises an annular body (46) through which the inner barrel traverses (Fig. 11), and wherein the compressing mechanism further comprises a male-threading feature threadably engaged to the barrel-supporting tube (col. 8 lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integral annular body and barrel-supporting tube of the modified Tertin to instead be threadably engaged to one another as taught by Zonshine since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin vs. Erlichman, 168 USPQ 177, 179. 
Conclusion
Claims 1 and 5-13 are rejected. Claims 2-4 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641